                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   WILLIAM EDWARDS, ROBERT                                       No. C 18-04609 WHA
                                                                         11   JACKSON, JAMES BROOKS, and KYSER
United States District Court




                                                                              WILSON, individually and on behalf of others
                                                                              similarly situated,                                           ORDER RE MOTIONS
                               For the Northern District of California




                                                                         12                                                                 TO DISMISS
                                                                         13                 Plaintiffs,

                                                                         14     v.

                                                                         15   LEADERS IN COMMUNITY
                                                                              ALTERNATIVES, INC., SUPERCOM, INC.,
                                                                         16   LINDA CONNELLY, DIANE
                                                                              HARRINGTON, KENT BOROWICK,
                                                                         17   RAELENE RIVAS, JEANETTE
                                                                              ARGUELLO-RAMOS, BELINDA DOE,
                                                                         18   DOES 1–10, inclusive, ALAMEDA
                                                                              COUNTY, and WENDY STILL,
                                                                         19                 Defendants.
                                                                         20                                              /
                                                                         21
                                                                         22                                         INTRODUCTION

                                                                         23          In this putative class action for alleged fraudulent and extortionate conduct, defendants

                                                                         24   move to dismiss. For the reasons below, the Alameda defendants’ motion to dismiss is

                                                                         25   GRANTED. The LCA defendants’ motion to dismiss is GRANTED IN PART AND DENIED IN PART.

                                                                         26                                            STATEMENT

                                                                         27          Defendant County of Alameda contracted with defendant Leaders in Community

                                                                         28   Alternatives, Inc. to provide an electronic-monitoring program, including GPS and alcohol
                                                                              monitoring, for criminal defendants on pre-trial or home detention. Defendant SuperCom, Inc.
                                                                          1   was LCA’s parent company. LCA executives and employees included defendants Diane
                                                                          2   Harrington (executive director), Linda Connelly (founder, president and CEO), Kent Borowick
                                                                          3   (CFO and COO), Raelene Rivas (case manager) and Jeanette Arguello-Ramos (case manager)
                                                                          4   (Compl. ¶¶ 1, 47–56).
                                                                          5          Under the contract between Alameda County and LCA, both the superior court and the
                                                                          6   probation department referred individuals to LCA’s program. Once referred, LCA tracked the
                                                                          7   participants, providing the necessary equipment, and reported any non-compliance. Defendant
                                                                          8   Wendy Still, Alameda County’s chief probation officer, oversaw Alameda County’s contract
                                                                          9   with LCA. On average, 112 Alameda County residents participated in LCA’s electronic
                                                                         10   monitoring on any given day (id. ¶¶ 4, 47, 62, 64, 67, 79).
                                                                         11          Plaintiffs William Edwards, Robert Jackson, James Brooks, and Kyser Wilson were
United States District Court
                               For the Northern District of California




                                                                         12   referred to LCA’s program. LCA required plaintiffs to fill out an enrollment form which
                                                                         13   included, among other things, basic contact information, employment details, and information
                                                                         14   about their court case. Without conducting an inquiry into their ability to pay, LCA required
                                                                         15   plaintiffs to sign a “Supervision Fee Agreement” that imposed a $150 enrollment fee and a
                                                                         16   commitment to pay $25.50 per day. Plaintiffs had to pay at least two weeks in advance by credit
                                                                         17   or debit card, money order, or cashier’s check. Plaintiffs also agreed that failure to make timely
                                                                         18   payments could result in their termination from electronic monitoring (id. ¶¶ 80–82).
                                                                         19          LCA’s program was (and still is) fully funded by fees charged to participants. Neither
                                                                         20   Alameda County nor its probation department had any financial responsibility for the program.
                                                                         21   Although LCA’s contract provided that LCA must “adjust participant fees based on ability to
                                                                         22   pay,” and although Section 1208.2(g) of the California Penal Code provided that persons cannot
                                                                         23   be removed from an electronic-monitoring program “because of an inability to pay all or a
                                                                         24   portion of the program supervision fees,” LCA did not inform plaintiffs that they only needed to
                                                                         25   pay what they could afford. Nor did LCA inform plaintiffs of their right to have a judge
                                                                         26   determine how much they can afford to pay while on LCA’s monitoring programs (id. ¶¶ 5,
                                                                         27   12–14, 97–99).
                                                                         28


                                                                                                                               2
                                                                          1          LCA also imposed a series of “roadblocks” to keep individuals from obtaining a reduced
                                                                          2   fee. For example, LCA claimed that the ability-to-pay determination was based on “household
                                                                          3   income,” meaning the combined income of every person living in the home regardless of their
                                                                          4   relationship with plaintiff or their ability and willingness to help pay LCA’s fees. LCA also
                                                                          5   excluded “court costs, including fines, [and] attorney fees” as expenses in plaintiffs’ financial
                                                                          6   assessments. Plaintiffs all paid LCA amounts they could not afford because they feared LCA
                                                                          7   would “violate” them so that they would return to jail if they failed to pay (id. ¶¶ 105–14, 125).
                                                                          8          Based on these allegations, plaintiffs filed this putative class action in July 2018,
                                                                          9   asserting a RICO claim, claims under Section 1983 of Title 42 of the United States Code, and a
                                                                         10   claim for abuse of process. Defendants now move to dismiss the complaint in its entirety (Dkt.
                                                                         11   Nos. 1, 22–23). This order follows full briefing and oral argument.
United States District Court
                               For the Northern District of California




                                                                         12                                              ANALYSIS
                                                                         13          1.      NO STANDING FOR INJUNCTIVE RELIEF.
                                                                         14          In addition to monetary damages, plaintiffs seek an order enjoining defendants’ “illegal
                                                                         15   fee extortion scheme.” The constitutional standing requirement derives from Article III, Section
                                                                         16   2 of the United States Constitution, which restricts adjudication in federal courts to “cases” and
                                                                         17   “controversies.” Valley Forge Christian Coll. v. Ams. United for Separation of Church & State,
                                                                         18   Inc., 454 U.S. 464, 471 (1982). Article III standing is present only when (1) a plaintiff suffers a
                                                                         19   concrete, particularized injury which is actual or imminent; (2) there is a causal connection
                                                                         20   between the injury and the conduct complained of; and (3) the injury will likely be redressed by
                                                                         21   a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).
                                                                         22          Where, as here, a plaintiff seeks prospective injunctive relief, standing requires a “real
                                                                         23   and immediate threat” of future injury. City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983).
                                                                         24   Although all plaintiffs participated in LCA’s electronic-monitoring program in the past, no
                                                                         25   plaintiff currently participates in the program. The complaint instead alleges that plaintiffs
                                                                         26   Jackson, Brooks, and Wilson are on probation and are “reasonably likely to be sentenced to LCA
                                                                         27   should [they] be found in violation of the terms of [their] probation.” This scenario is too
                                                                         28   speculative to satisfy the standing requirements for injunctive relief. Courts assume that


                                                                                                                               3
                                                                          1   plaintiffs “will conduct their activities within the law and so avoid prosecution and conviction.”
                                                                          2   O’Shea v. Littleton, 414 U.S. 488, 497 (1974). Plaintiffs’ musings that they will violate the
                                                                          3   terms of their probation and that such violations will result in a sentence of electronic monitoring
                                                                          4   are insufficient.
                                                                          5           Plaintiffs’ additional allegations that (1) Jackson may be sentenced to electronic
                                                                          6   monitoring in connection with a DUI case if he cannot afford the Sheriff’s Work Alternative
                                                                          7   Program, (2) Brooks is still making payments on his bond and Wilson cannot pay his restitution
                                                                          8   because they paid LCA’s fees at rates they could not afford, and (3) Wilson does not have a valid
                                                                          9   driver’s license and may be stopped, prosecuted, and sentenced to electronic monitoring if he has
                                                                         10   to drive in an emergency, are also too speculative. Plaintiffs fail to allege, for example, that they
                                                                         11   have ever violated the terms of their probation, that Jackson cannot, in fact, afford SWAP, or that
United States District Court
                               For the Northern District of California




                                                                         12   Brooks or Wilson have failed to make a court-ordered payment. Moreover, even if plaintiffs had
                                                                         13   alleged a reasonable likelihood of a technical violation of the terms of their probation (such as a
                                                                         14   missed court date or meeting with their probation officer) the complaint lacks any factual
                                                                         15   allegations to support their claim that such minor violations would result in electronic
                                                                         16   monitoring. As currently pled, the complaint fails to allege facts showing a “real and immediate
                                                                         17   threat” of future injury. Lyons, 461 U.S. at 105.
                                                                         18           Finally, although not alleged the complaint, the parties explain that Edwards is currently
                                                                         19   incarcerated on a no-bail hold pending new murder charges. Plaintiffs argue that because
                                                                         20   Edwards is currently incarcerated and in pre-trial proceedings, he could be released pre-trial or
                                                                         21   sentenced to electronic monitoring because he suffers from chronic myeloid leukemia. In light
                                                                         22   of Edwards’ medical condition, plaintiffs argue, it is “more than mere conjecture” that he could
                                                                         23   be released from jail and placed on electronic monitoring. As an initial matter, in deciding a
                                                                         24   motion to dismiss, a court is ordinarily limited to the face of the complaint. Van Buskirk v.
                                                                         25   Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002). But even if alleged in the
                                                                         26   complaint, Edwards’ first-degree murder charges are pending in Contra Costa County, not
                                                                         27   Alameda County. Plaintiffs have accordingly failed to show a reasonable likelihood that
                                                                         28   Edwards would be referred to LCA’s electronic-monitoring program.


                                                                                                                                  4
                                                                          1           To the extent plaintiffs argue that they may seek injunctive relief on behalf of the
                                                                          2   putative class even if they themselves lack standing, they are incorrect. Plaintiffs cite Gerstein v.
                                                                          3   Pugh, 420 U.S. 103 (1975), which involved detainees raising claims concerning their pre-trial
                                                                          4   detention. Although normally a class action is moot if no named class representative with an
                                                                          5   unexpired claim remains at the time of class certification, Sosna v. Iowa, 419 U.S. 393, 402, n.11
                                                                          6   (1975), the Supreme Court in Gerstein held that the case remained live because pre-trial custody
                                                                          7   was inherently temporary and the court could not determine “that any given individual, named as
                                                                          8   plaintiff, would be in pretrial custody long enough for a district judge to certify the class.” Id. at
                                                                          9   110 n.11. Here, by contrast, an individual may be referred to electronic monitoring either in
                                                                         10   connection with pre-trial release or in connection with sentencing for a criminal conviction.
                                                                         11   Plaintiffs’ conclusory allegation that “[o]nly individuals with relatively short sentences may be
United States District Court
                               For the Northern District of California




                                                                         12   booked into LCA’s program, resulting in supervision durations that are capable of repetition but
                                                                         13   evading review,” Compl. ¶ 36, is insufficient to invoke Gerstein’s exception. Defendants’
                                                                         14   motions to dismiss plaintiffs’ claims for injunctive relief are accordingly GRANTED. This order
                                                                         15   need not reach defendants’ alternative argument that plaintiffs’ claims for injunctive relief are
                                                                         16   moot in light of recent changes to LCA’s policies.
                                                                         17           2.      NO YOUNGER ABSTENTION.
                                                                         18           Younger v. Harris, 401 U.S. 37 (1971), requires federal courts to abstain from exercising
                                                                         19   jurisdiction where “(1) a state-initiated proceeding is ongoing; (2) the proceeding implicates
                                                                         20   important state interests; (3) the federal plaintiff is not barred from litigating federal
                                                                         21   constitutional issues in the state proceeding; and (4) the federal court action would enjoin the
                                                                         22   proceeding or have the practical effect of doing so, i.e., would interfere with the state proceeding
                                                                         23   in a way that Younger disapproves.” San Jose Silicon Valley Chamber of Commerce Political
                                                                         24   Action Comm. v. City of San Jose, 546 F.3d 1087, 1091–92 (9th Cir. 2008) (citations omitted).
                                                                         25   All four elements of Younger must be present in order for abstention to be appropriate.
                                                                         26           Here, the first factor of Younger abstention does not apply. Defendants argue that by
                                                                         27   seeking relief related to the conditions of their probation, plaintiffs’ claims involve “state court
                                                                         28


                                                                                                                                 5
                                                                          1   criminal sentencing and probation proceedings.” In a decision not cited by either side, our court
                                                                          2   of appeals explained:
                                                                          3                   Probation is not a pending criminal action for Younger purposes . . .
                                                                                              The Supreme Court has made clear that federal post-trial intervention
                                                                          4                   is not precluded by Younger, unless the intervention is designed to
                                                                                              annul the results of a state trial by expunging an individual’s record or
                                                                          5                   by removing other collateral effects of his conviction.
                                                                          6   Almodovar v. Reiner, 832 F.2d 1138, 1141–42 (9th Cir. 1987) (internal citations omitted).
                                                                          7   Plaintiffs do not seek to have their records expunged or to otherwise overturn an aspect of a
                                                                          8   state-court order. Rather, they seek damages in the form of amounts paid to LCA. Because
                                                                          9   plaintiffs’ probationary status does not amount to ongoing state judicial proceedings for Younger
                                                                         10   purposes, abstention is not warranted here.
                                                                         11          Pointing to Section 1208.2(h) of the California Penal Code, plaintiffs next argue that
United States District Court
                               For the Northern District of California




                                                                         12   Younger abstention applies because plaintiffs’ claims regarding amounts paid under LCA’s
                                                                         13   program “should be decided by the state criminal courts.” Section 1208.2(h) provides:
                                                                         14                   If the person and the administrator, or his or her designee, are unable
                                                                                              to come to an agreement regarding the person’s ability to pay, or the
                                                                         15                   amount that is to be paid, or the method and frequency with which
                                                                                              payment is to be made, the administrator, or his or her designee, shall
                                                                         16                   advise the appropriate court of the fact that the person and
                                                                                              administrator, or his or her designee, have not been able to reach
                                                                         17                   agreement and the court shall then resolve the disagreement by
                                                                                              determining the person’s ability to pay, the amount that is to be paid,
                                                                         18                   and the method and frequency with which payment is to be made.
                                                                         19   Defendants do not contend, however, that plaintiffs or defendants ever initiated such
                                                                         20   proceedings. Defendants’ motion to dismiss on this ground is DENIED.
                                                                         21          3.      CONSTITUTIONAL CLAIMS.
                                                                         22                  A.       Alameda County.
                                                                         23                           (1)   Equal Protection.
                                                                         24          The Equal Protection Clause of the Fourteenth Amendment prohibits the government
                                                                         25   from denying individuals equal protection of the laws. U.S. CONST. amend. XIV, § 1. “While
                                                                         26   Equal Protection is typically used to analyze government actions that draw a distinction among
                                                                         27   people based on specific characteristics, it is also used if the government discriminates among
                                                                         28   people as to the exercise of a fundamental right.” Buffin v. City & Cty. of San Francisco, No.


                                                                                                                               6
                                                                          1   15-cv-04959, 2018 WL 424362, at *7 (N.D. Cal. Jan. 16, 2018) (Judge Yvonne Gonzalez
                                                                          2   Rogers).
                                                                          3          Plaintiffs allege that defendants’ “pay-or-jail scheme” violates the Equal Protection
                                                                          4   Clause because indigent defendants are threatened with probation violations and associated
                                                                          5   criminal consequences while those who can afford to pay LCA’s high fees are not. A rational-
                                                                          6   basis review applies to plaintiffs’ equal-protection claim. Citing Bearden v. Georgia, 461 U.S.
                                                                          7   660 (1983), and other cases in our Supreme Court’s criminal-law jurisprudence, plaintiffs argue
                                                                          8   that criminal consequences based on indigence, including probation revocation, are
                                                                          9   impermissible under the Fourteenth Amendment and therefore warrant greater scrutiny than
                                                                         10   rational-basis review. Here, however, plaintiffs do not allege that they were incarcerated or had
                                                                         11   their probation revoked due to their failure to pay LCA’s fees. Rather, plaintiffs bring a civil
United States District Court
                               For the Northern District of California




                                                                         12   lawsuit for monetary damages based on allegations the LCA extorted them for (and defrauded
                                                                         13   them out of) fees they could not afford. Rational-basis review applies to plaintiffs’ equal-
                                                                         14   protection claim.
                                                                         15          Under a rational-basis review, defendants’ purported “wealth-based” classification “must
                                                                         16   be sustained unless ‘the classification rests on grounds wholly irrelevant to the achievement of
                                                                         17   [any legitimate governmental] objective.’” Harris v. McRae, 448 U.S. 297, 322 (1980)
                                                                         18   (alteration in original) (citation omitted). Alameda County’s interest in providing an electronic-
                                                                         19   monitoring program as an alternative to incarceration is legitimate and requiring individuals to
                                                                         20   pay fees to participate in the program is rationally related to that interest. Moreover, as far as the
                                                                         21   complaint alleges, the conduct underlying defendants’ “scheme” — i.e., convincing plaintiffs
                                                                         22   that LCA could calculate fees based on the household’s ability to pay, threatening plaintiffs that
                                                                         23   they had to pay LCA’s assigned fees or be terminated from the program, leading them to believe
                                                                         24   they had to go through LCA’s burdensome process to receive a reduced rate, and failing to
                                                                         25   inform plaintiffs of their rights under the Penal Code — was uniformly applied regardless of
                                                                         26   financial status. Because the complaint fails to allege facts plausibly suggesting that Alameda
                                                                         27   County violated the Equal Protection Clause, Alameda County’s motion to dismiss this claim is
                                                                         28   GRANTED.


                                                                                                                                7
                                                                          1                          (2)     Due Process.
                                                                          2          The Due Process Clause of the Fourteenth Amendment prohibits the government from
                                                                          3   depriving individuals of their life, liberty, or property, without due process of law. U.S. CONST.
                                                                          4   amend. XIV, § 1. In general, it “provides heightened protection against government interference
                                                                          5   with certain fundamental rights and liberty interests.” Washington v. Glucksberg, 521 U.S. 702,
                                                                          6   720 (1997). Accordingly, the threshold inquiry in every due process challenge is “whether the
                                                                          7   plaintiff has been deprived of a protected interest in ‘property’ or ‘liberty.’” Am. Mfrs. Mut. Ins.
                                                                          8   Co. v. Sullivan, 526 U.S. 40, 59 (1999) (quoting Fourteenth Amendment).
                                                                          9          Plaintiffs assert that the existence of defendants’ “joint enterprise” — i.e., Alameda
                                                                         10   County’s contract with LCA to provide an electronic-monitoring program as an alternative to
                                                                         11   incarceration — in and of itself violates plaintiffs’ due process rights because LCA’s decisions
United States District Court
                               For the Northern District of California




                                                                         12   regarding who to “violate” and who to keep out of jail are based on a profit motive, not a neutral
                                                                         13   assessment of whether or not someone has complied with the conditions of release. Plaintiffs
                                                                         14   further argue that LCA, a private company, has an inherent conflict of interest in imposing
                                                                         15   supervision fees because it needs those fees to turn a profit. Because due process “entitles a
                                                                         16   person to an impartial and disinterested tribunal in both civil and criminal cases,” Marshall v.
                                                                         17   Jerrico, Inc., 446 U.S. 238, 242 (1980), plaintiffs argue that Alameda County violated due
                                                                         18   process by entering into an agreement whereby “a defendant-funded criminal justice system [is]
                                                                         19   run by a for-profit corporation” (Dkt. No. 30 at 10). This order disagrees.
                                                                         20          Alameda County’s contract with LCA is specifically permitted by Section 1203.016 of
                                                                         21   the Penal Code, which provides that Alameda County “may administer a home detention
                                                                         22   program pursuant to written contracts with appropriate public or private agencies or entities to
                                                                         23   provide specified program services.” The Penal Code also provides procedural safeguards. If an
                                                                         24   individual and LCA cannot “come to an agreement regarding the person’s ability to pay, or the
                                                                         25   amount that is to be paid, or the method and frequency with which payment is to be made . . . the
                                                                         26   court shall then resolve the disagreement.” Cal. Penal Code § 1208.2(h). Moreover, although
                                                                         27   plaintiffs allege that LCA sent the criminal court notices of plaintiffs’ “non-compliance,”
                                                                         28   nowhere do they allege that these notices resulted in criminal consequences. The ultimate


                                                                                                                               8
                                                                          1   decision regarding an individual’s deprivation of property or liberty remained with a neutral
                                                                          2   decision maker, not LCA employees.
                                                                          3            In any event, plaintiffs fail to allege that a due process violation resulted from Alameda
                                                                          4   County’s policies or customs as required by Monell v. New York City Department of Social
                                                                          5   Services, 436 U.S. 658 (1978). Under Monell, a municipality may be liable when a municipal
                                                                          6   policy causes an employee to violate another’s constitutional right. Id. at 690–91. A plaintiff
                                                                          7   can establish a Monell claim by “showing a longstanding practice or custom which constitutes
                                                                          8   the standard procedure of the local governmental entity.” Menotti v. City of Seattle, 409 F.3d
                                                                          9   1113, 1147 (9th Cir. 2005). Plaintiffs claim that contracting with a private company to provide
                                                                         10   electronic monitoring in and of itself caused plaintiffs’ alleged constitutional deprivations. Yet
                                                                         11   according to the contract, LCA had an obligation to reduce individuals’ fees if they lacked the
United States District Court
                               For the Northern District of California




                                                                         12   ability to pay. The contract also required LCA to “observe and comply with all applicable laws,
                                                                         13   ordinances, codes and regulations of governmental agencies, including federal, state, municipal,
                                                                         14   and local governing bodies, having jurisdiction over the scope of services” (Compl. ¶ 98, Exh. 1
                                                                         15   at 8).
                                                                         16            Nor have plaintiffs sufficiently alleged a Monell claim based on a failure to train, which
                                                                         17   requires a showing that Alameda County was deliberately indifferent “to the rights of persons
                                                                         18   with whom the [local officials] come into contact.” Merritt v. County of Los Angeles, 875 F.2d
                                                                         19   765, 770 (9th Cir. 1989). Deliberate indifference, in turn, requires a showing that Alameda
                                                                         20   County had actual or constructive notice that its failure to train would likely result in a
                                                                         21   constitutional violation. Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1145 (9th Cir. 2012). This
                                                                         22   order rejects plaintiffs’ unsupported contention that Alameda County was deliberatively
                                                                         23   indifferent to (or had constructive knowledge of) due process violations based solely on LCA’s
                                                                         24   status as a for-profit corporation. Contrary to plaintiffs’ assertion in their brief that LCA’s
                                                                         25   violations could have been avoided with effective training, the complaint is devoid of any well-
                                                                         26   pled allegation plausibly suggesting that Alameda County had notice of extortionate or otherwise
                                                                         27   unlawful conduct by LCA. Plaintiffs point to their allegation that courts in Alameda County
                                                                         28   complained that LCA officers were filing too many notices of supervision violations (Compl. ¶


                                                                                                                                9
                                                                          1   84), but this alone fails to plausibly suggest that Alameda County, a separate entity from the
                                                                          2   courts, had notice of such conduct. Alameda’s motion to dismiss plaintiffs’ due process claim is
                                                                          3   GRANTED.
                                                                          4                  B.      Claims against Probation Chief Still.
                                                                          5          Plaintiffs have also brought their constitutional claims against defendant Still, the chief
                                                                          6   probation officer for Alameda County. Supervisor liability under Section 1983 exists when the
                                                                          7   supervisor was personally involved in the constitutional deprivation or there is a sufficient causal
                                                                          8   connection between the supervisor’s wrongful conduct and the constitutional violation. Starr v.
                                                                          9   Baca, 652 F.3d 1202, 1207 (9th Cir. 2011). The requisite causal connection can be established
                                                                         10   “by setting in motion a series of acts by others, or by knowingly refusing to terminate a series of
                                                                         11   acts by others, which the supervisor knew or reasonably should have known would cause others
United States District Court
                               For the Northern District of California




                                                                         12   to inflict a constitutional injury.” Id. at 1207–08 (internal citations, quotation marks, and
                                                                         13   brackets omitted).
                                                                         14          Plaintiffs allege that Probation Chief Still was responsible for oversight of the LCA
                                                                         15   contract and “resolution of program non-compliance issues,” and that the LCA contract “itself
                                                                         16   amounts to a violation of procedural due process protections” (Compl. ¶ 64, Exh. 1 at 21; Opp. at
                                                                         17   24). For the reasons above, plaintiffs have failed to allege that the existence or implementation
                                                                         18   of the LCA contract violated plaintiffs’ rights to due processor equal protection. Accordingly,
                                                                         19   the complaint fails to show a causal connection between Probation Chief Still’s conduct and any
                                                                         20   constitutional violation. The Alameda defendants’ motion to dismiss the Section 1983 claims
                                                                         21   against Probation Chief Still is GRANTED.
                                                                         22                  C.      Claims against LCA Defendants.
                                                                         23          To state a claim under Section 1983 of Title 42 of the United States Code, a plaintiff
                                                                         24   must allege two essential elements: (1) that a right secured by the Constitution or laws of the
                                                                         25   United States was violated, and (2) that the alleged deprivation was committed by a person
                                                                         26   acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Even assuming
                                                                         27   plaintiffs have adequately alleged that the LCA defendants acted under color of state law,
                                                                         28   plaintiffs’ opposition to the LCA defendants’ motion to dismiss makes clear that their due


                                                                                                                               10
                                                                          1   process and equal protection claims are based on the same theories as the constitutional claims
                                                                          2   asserted against Alameda County. As explained above, plaintiffs have failed to state a
                                                                          3   cognizable claim for a violation of their due process or equal protection rights. The motion to
                                                                          4   dismiss plaintiffs’ constitutional claims against the LCA defendants is accordingly GRANTED.
                                                                          5          4.      RICO CLAIM.
                                                                          6          Plaintiffs’ RICO claim is brought solely against the LCA defendants. The elements of a
                                                                          7   civil RICO claim are as follows: “(1) conduct; (2) of an enterprise; (3) through a pattern (4) of
                                                                          8   racketeering activity (known as ‘predicate acts’); (5) causing injury to plaintiff’s ‘business or
                                                                          9   property.’” Living Designs, Inc. v. E.I. Dupont de Nemours and Co., 431 F.3d 353, 361 (9th Cir.
                                                                         10   2005) (citation omitted). “Racketeering activity” is defined as a number of specific criminal acts
                                                                         11   under federal and state laws. See 18 U.S.C. § 1961(1). Here, plaintiffs base their RICO claim on
United States District Court
                               For the Northern District of California




                                                                         12   the predicate crimes of (a) extortion in violation of the Hobbs Act (18 U.S.C. § 1951), (b)
                                                                         13   extortion in violation of California law (Cal. Penal Code §§ 518, 519), (c) extortion in violation
                                                                         14   of the Travel Act (18 U.S.C. § 1952), and (d) wire fraud (18 U.S.C § 1343).
                                                                         15                  A.      Wire Fraud.
                                                                         16          Plaintiffs have failed to allege predicate acts of wire fraud. The wire fraud statute
                                                                         17   contains three elements: (a) the formation of a scheme to defraud, (b) the use of interstate wires
                                                                         18   in furtherance of that scheme, and (c) the specific intent to defraud. Eclectic Properties E., LLC
                                                                         19   v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014). “‘[C]ircumstances constituting
                                                                         20   fraud’ must be pleaded with particularity; that is also the case when alleged fraud forms the
                                                                         21   predicate acts.” Bitton v. Gencor Nutrientes, Inc., 654 Fed. Appx. 358, 363 (9th Cir. 2016)
                                                                         22   (citing FRCP 9(b)). Plaintiffs argue that the complaint’s allegations plausibly suggest that LCA
                                                                         23   case managers “systematically withheld information, lied, or fabricated unauthorized
                                                                         24   requirements in an effort to make it virtually impossible for participants to get a rate they could
                                                                         25   afford” (Dkt. No. 29 at 3). This order disagrees. Plaintiffs point to various allegations, none of
                                                                         26   which gives rise to a claim for wire fraud.
                                                                         27          First, the complaint alleges that when plaintiffs began electronic monitoring, their
                                                                         28   respective case managers imposed a high daily fee despite knowing that the fee amounted to


                                                                                                                               11
                                                                          1   twenty percent (Edwards), ninety-nine percent (Brooks), and fifty percent (Jackson) of plaintiffs’
                                                                          2   respective personal daily incomes (Compl. ¶¶ 152–53, 182–83, Exh. 5). Plaintiffs fail to explain,
                                                                          3   however, how charging a large portion (or all) of a participant’s personal income for electronic
                                                                          4   monitoring gives rise to the inference that LCA and/or its employees had a specific intent to
                                                                          5   defraud. Although charging such high sums may violate Section 1208.2(f)’s requirement that
                                                                          6   such fees “be based on the person’s ability to pay,” the complaint does not contain facts
                                                                          7   plausibly suggesting that the case managers intended to charge more than Section 1208.2(f)
                                                                          8   permitted or that LCA shared plaintiffs’ interpretation of “ability to pay.” As plaintiffs
                                                                          9   themselves allege, LCA determined an individual’s “ability to pay” based on household income,
                                                                         10   not personal income.
                                                                         11          This order disregards the conclusory allegation that LCA “intentionally deceive[d]”
United States District Court
                               For the Northern District of California




                                                                         12   plaintiffs into thinking that their household income, rather than their personal income,
                                                                         13   determined their ability to pay (Compl. ¶ 13). Plaintiffs’ brief also points to Brooks’ declaration,
                                                                         14   where he states that his case manager told him he was “receiving the minimum daily rate.”
                                                                         15   Plaintiffs fail to mention, however, that Brooks’ case manager also told him that “LCA would
                                                                         16   review [his] financial form to confirm [he] would have a low payment” (Compl. Exh. 5 ¶ 8).
                                                                         17   Taken together, plaintiffs’ allegations do not plausibly suggest a specific intent to defraud.
                                                                         18          Second, plaintiffs argue that the LCA Handbooks and enrollment forms provided to
                                                                         19   plaintiffs “deceptively stated that failure to pay LCA’s monetary demands could promptly result
                                                                         20   in termination from the program” (Dkt. No. 29 at 4). But plaintiffs selectively quote these
                                                                         21   documents (which documents are attached to the complaint). The LCA Handbook actually
                                                                         22   states: “Failure to abide by the fee agreement may result in termination from the program. LCA
                                                                         23   will work with a participant if there is a change in their financial status while on the program”
                                                                         24   (Compl. Exh. 4 at 5) (emphasis added). The enrollment forms stated that “[s]anctions for failure
                                                                         25   to make timely payments may include termination from the [electronic-monitoring program],”
                                                                         26   but then quoted Section 1203.016(b)(4) of the Penal Code, which states in relevant part (Compl.
                                                                         27   Exh. 10 at 4):
                                                                         28


                                                                                                                               12
                                                                          1                   The participant shall agree that the correctional administrator in
                                                                                              charge of the county correctional facility from which the
                                                                          2                   participant was released may, without further order of the court,
                                                                                              immediately retake the person into custody to serve the balance of
                                                                          3                   his or her sentence if . . . the person willfully fails to pay fees to the
                                                                                              provider of electronic home detention services, as stipulated in the
                                                                          4                   agreement, subsequent to the written notification of the participant
                                                                                              that the payment has not been received and that return to custody
                                                                          5                   may result[.]
                                                                          6   Citation to the Penal Code does not show a specific intent to defraud.
                                                                          7          Third, plaintiffs allege that LCA’s case managers imposed artificial roadblocks to
                                                                          8   obtaining a reduced fee, such as telling plaintiffs that they needed to pick up the required
                                                                          9   documents at LCA’s offices, telling Edwards that LCA required original documentary evidence
                                                                         10   of his household, and referring disputes to supervisors who were either unavailable or denied
                                                                         11   plaintiffs’ requests without explanation. This order disregards plaintiffs’ conclusory allegations
United States District Court
                               For the Northern District of California




                                                                         12   that LCA imposed these administrative requirements for purposes of defrauding them. Although
                                                                         13   plaintiffs’ brief argues that they could not personally go to LCA’s offices to pick up paperwork
                                                                         14   because of their electronic-monitoring requirements, the LCA Handbooks attached to the
                                                                         15   complaint explain that plaintiffs could submit their schedules to their case managers on a weekly
                                                                         16   basis and could request “4 hours of errand time.” Moreover, although Edwards’ case manager
                                                                         17   told him that someone would call him with information regarding a reduced rate, that Edwards
                                                                         18   never received such a call is insufficient to plausibly suggest fraudulent intent (Compl. ¶¶
                                                                         19   159–167, 203). Because plaintiffs have failed to allege facts showing a specific intent to
                                                                         20   defraud, they have failed to allege that defendants engaged in wire fraud.
                                                                         21                  B.      Extortion.
                                                                         22          Plaintiffs’ extortion-based claims under the Hobbs Act, the California Penal Code, and
                                                                         23   the Travel Act are premised on the theory that LCA wrongfully threatened plaintiffs with
                                                                         24   revocation if they failed to pay LCA’s fees. At most, the complaint alleges that LCA told
                                                                         25   Wilson and Jackson that they would be remanded into custody if they fell behind on their
                                                                         26   payments (Compl. ¶ 217, Exh. 9 ¶ 12). With respect to the remaining plaintiffs, however, this
                                                                         27   theory of racketeering activity is not supported by the factual allegations in the complaint.
                                                                         28


                                                                                                                                13
                                                                          1          As to Edwards, the complaint alleges that his case manager submitted an “incident
                                                                          2   report” when Edwards failed to submit verification of his household income. Although the
                                                                          3   complaint alleges that LCA submitted this report “to intimidate him into paying the daily rate
                                                                          4   LCA demanded,” the face of the report states that LCA’s program “include[d] a sliding scale fee
                                                                          5   that is adjusted based on a participant’s ability to pay,” and that Edwards failed to meet his
                                                                          6   requirement to “submit verification of his household income in order to determine the daily
                                                                          7   supervision fee” (Compl. Exh. 22). It is simply implausible that filing this report constituted a
                                                                          8   threat that Edwards would be remanded to custody if he failed to pay. Moreover, the
                                                                          9   complaint’s allegations that “LCA had convinced [Brooks] that he would go to jail if he failed to
                                                                         10   pay” and that Edwards was “terrified that LCA would return him to jail” are too conclusory to
                                                                         11   support an extortion claim (Compl. ¶¶ 172, 211).
United States District Court
                               For the Northern District of California




                                                                         12          While improper threats of imprisonment are sufficient at the pleading stage to allege
                                                                         13   extortion, merely calling plaintiffs to demand LCA’s fees is not. In sum, plaintiffs have pled
                                                                         14   only two instances of a predicate crime of extortion: when LCA told Wilson and Jackson that
                                                                         15   they would be remanded into custody if they fell behind on their payments. At trial or on
                                                                         16   summary judgment, additional facts or circumstances may explain away the hard edge of these
                                                                         17   threats and doom the case. But for now, these allegations are sufficient to state violations of the
                                                                         18   Hobbs Act and the Penal Code. Plaintiffs claim under the Travel Act, by contrast, nevertheless
                                                                         19   fails because plaintiffs fail to allege that LCA used “any facility in interstate commerce” to
                                                                         20   extort funds from Wilson or Jackson. 18 U.S.C. § 1952.
                                                                         21                  C.      Conduct of SuperCom and the Individual Defendants.
                                                                         22          A RICO defendant must “conduct or participate, directly or indirectly, in the conduct of
                                                                         23   [an] enterprise’s affairs.” 18 U.S.C. § 1962(c). “Conduct” here means more than mere
                                                                         24   participation in the enterprise’s affairs. RICO liability only attaches to “those who participate in
                                                                         25   the operation or management of an enterprise through a pattern of racketeering activity.” Reves
                                                                         26   v. Ernst & Young, 507 U.S. 170, 184 (1993). Thus, in order for this element to be met, “one
                                                                         27   must have some part in directing [the enterprise’s] affairs.” Id. at 179. Here, plaintiffs have
                                                                         28


                                                                                                                               14
                                                                          1   failed to plausibly allege that SuperCom, Connelly, Borowick, Harrington, Arguello-Ramos or
                                                                          2   Rivas participated in the alleged racketeering activity.
                                                                          3          With respect to SuperCom, LCA’s corporate parent, the complaint alleges only that LCA
                                                                          4   used SuperCom’s software and equipment. This lone allegation does not show that SuperCom
                                                                          5   participated in LCA’s alleged extortion scheme. Similarly, there are no allegations as to
                                                                          6   Borowick and Harrington other than identifying their roles as CFO/COO and executive director,
                                                                          7   respectively (Comp. ¶¶ 53–54). While the complaint asserts marginally more allegations
                                                                          8   concerning Connelly — namely that she negotiated and signed LCA’s contract with Alameda
                                                                          9   County in 2013 — these allegations also fail to plausibly suggest she participated in the RICO
                                                                         10   enterprise’s affairs. Finally, although the complaint details plaintiffs’ interactions with case
                                                                         11   managers Arguello-Ramos and Rivas, no facts connect these defendants with the extortionate
United States District Court
                               For the Northern District of California




                                                                         12   acts described above.
                                                                         13          Essentially conceding their failure to plead facts suggesting the direct involvement of
                                                                         14   SuperCom, Connelly, Borowick or Harrington, plaintiffs argue that these defendants can be held
                                                                         15   liable under a respondeat superior theory. If an employer benefitted from its employee’s RICO
                                                                         16   violation, traditional principles of respondeat superior determine whether the employer is liable
                                                                         17   for the acts of its employees. While the complaint contains facts plausibly suggesting that some
                                                                         18   defendants benefitted from LCA’s extortionate conduct, an employer is vicariously liable where
                                                                         19   her employee’s acts were committed within the course and scope of employment. Oki
                                                                         20   Semiconductor Co. v. Wells Fargo Bank, Nat. Ass’n, 298 F.3d 768, 775–76 (9th Cir. 2002).
                                                                         21   Here, however, the complaint fails to allege facts showing that any threats by LCA employees
                                                                         22   were made at the behest of SuperCom, Connelly, Borowick or Harrington. As currently pled,
                                                                         23   respondeat superior is inapplicable to plaintiffs’ RICO claim. While plaintiffs’ RICO claim
                                                                         24   against LCA itself may proceed, the motion to dismiss plaintiffs’ RICO claim as to the remaining
                                                                         25   LCA defendants is GRANTED.
                                                                         26          5.      ABUSE OF PROCESS CLAIM.
                                                                         27          Under California law, abuse of process requires proof that the “'the defendant (1)
                                                                         28   contemplated an ulterior motive in using the process, and (2) committed a willful act in the use


                                                                                                                               15
                                                                          1   of the process not proper in the regular conduct of the proceedings.” Johnson v. Lucent Techs.
                                                                          2   Inc., 653 F.3d 1000, 1011 (9th Cir. 2011) (quoting Booker v. Rountree, 155 Cal. App. 4th 1366,
                                                                          3   1371 (2007)).
                                                                          4          Plaintiffs allege that LCA filed “incident reports” with the ulterior motive of pressuring
                                                                          5   them to pay fees they could not afford. For the reasons explained above, the facts surrounding
                                                                          6   the incident report filed by Edwards’ case manager does not plausibly suggest abuse of process.
                                                                          7   Rather, the incident report informed the superior court that Edwards had not provided
                                                                          8   documentation needed so that LCA could evaluate whether to impose a reduced fee. Plaintiffs
                                                                          9   also point to a “progress report” filed in Jackson’s criminal case (Compl. Exh. 23). There, the
                                                                         10   report informed the superior court that Jackson owed fees at the end of his term of electronic
                                                                         11   monitoring, yet there is no mention (let alone threat) of a probation violation or return to
United States District Court
                               For the Northern District of California




                                                                         12   custody. Because plaintiffs have failed to allege facts showing that these reports were filed to
                                                                         13   scare program participants into paying LCA’s fees, they have not alleged a claim for abuse of
                                                                         14   process. The motion to dismiss this claim is GRANTED.
                                                                         15                                            CONCLUSION
                                                                         16          For the foregoing reasons, the Alameda defendants’ motion is GRANTED and the LCA
                                                                         17   defendants’ motion is GRANTED IN PART AND DENIED IN PART. This order sustains plaintiffs’
                                                                         18   RICO claim against LCA. All other claims are dismissed. Under no circumstances should this
                                                                         19   order be construed as interfering with the conditions of release imposed by Alameda County or
                                                                         20   the conditions of release imposed by LCA. In sustaining plaintiffs’ RICO claim against LCA,
                                                                         21   this order does not suggest that Edwards should be released from pre-trial detention. Nor does it
                                                                         22   bless plaintiffs’ various allegations regarding the inconveniences associated with electronic
                                                                         23   monitoring or LCA’s restrictions on individuals’ use of alcohol or medical marijuana.
                                                                         24          By JANUARY 4 AT NOON, plaintiffs may seek leave to amend the dismissed claims by a
                                                                         25   motion noticed on the normal 35-day calendar. Plaintiffs must plead their best case. Their
                                                                         26   motion should affirmatively demonstrate how the proposed amended complaint corrects the
                                                                         27   deficiencies identified in this order, as well as any others raised in defendants’ motions but not
                                                                         28


                                                                                                                               16
                                                                          1   addressed herein. The motion should be accompanied by a redlined copy of the proposed
                                                                          2   amended complaint.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: December 14, 2018.
                                                                                                                                WILLIAM ALSUP
                                                                          7                                                     UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                           17
